DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is in response to the Request for Continued Examination filed 1/21/2021.  Claims 1, 4, 8, and 14-25 are pending.  

Response to Amendments/Response to Arguments
2.  The prior 35 USC 112 and 101 rejections of the claims are withdrawn in view of the amendments to the claims.  The prior 35 USC 103 rejections of the claims are withdrawn in view of the amendments to the claims.  Applicant argues the claims as amended.  The new grounds of rejection set forth below are necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.  Claims 1, 4, 8, and 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, in at least lines 9, 15, 17, 25, and 27, it is unclear what is meant by “one of a group of”.  It is suggested that Applicant use the language “selected from the group consisting of A, B, and C” or “at least one of A, B, or C” or equivalent construction.  The claim is interpreted to mean “at least one of A, B, or C”.  This applies to all instances of “one of a group of” language in all of the claims.
As to claim 1, 4th line from bottom, it is unclear whether the subject matter following “for” is required, optional, or merely an intended use of the claim.  As such, the limiting scope of the claim is unclear.
As to claim 1, 3rd line from bottom, “the identifier of the user” lacks proper antecedent basis.  
As to claim 14, see claim 1.  Furthermore, in the 5th line from bottom, “the imaging signals” lack proper antecedent basis.
The other independent claims contain similar issues as at least one of the above claims.
Dependent claims depend from a rejected parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1, 4, 8, 14-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener (WO 2011/161674), hereinafter “Wiener,” in view of Kuramura et al. (US 2014/0245180), provided by Applicant, hereinafter “Kuramura,” and further in view of De Sena et al. (US 2009/0204521), hereinafter “De Sena.”
As to claim 1, Wiener teaches a user equipment device including a processor, memory, and display electronically coupled to the processor (e.g.. fig. 1, it is noted that a processor, memory and display as claimed must be present to operate in a computing environment); receiving by the user equipment device through a communication network from a second user equipment device (e.g., fig. 1, p. 1) electronic signals carrying feature information of a contact of a user of the user equipment device (e.g., Abstract, fig. 1, p. 4 et seq., though entire document is relevant).
Wiener does not expressly teach the feature information of the contact comprising at least one of social text information of the contact or measurement data of the contact, wherein the social text information includes one of a group of: information posted on a social network by the contact through the second user equipment device or information sent by the contact through the second user equipment device to the first user equipment device.
However, Weiner teaches or suggests information of the contact comprising at least one of social text information of the contact or measurement data of the contact, wherein the social text information includes information posted on a social network by the contact through the second user equipment device or information sent by the contact through the second user equipment device to the first user equipment device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wiener to implement the claimed subject matter.  The motivation would have been to facilitate communicating any desired information about a contact and/or the contact’s status to a user. 
The combination as applied above would further teach or suggest determining, by the processor of the user equipment device, one or more features of the contact according to at least one of a group of a keyword of the social text information of the contact or a key feature of the measurement data of the contact, wherein the one or more features of the contact indicate at least one of a group of a geographical environment in which the contact is located, a behavior pattern of the contact, employment information of the contact, or personal information of the contact (e.g., Weiner, p. 4 et seq., though entire document is relevant; Kuramura, fig. 3-6, though entire document is relevant);

obtaining, by the processor of the user equipment device, image signals representing an icon of the contact according to the one or more features of the contact, wherein the icon of the contact comprises an identifier of the contact and the feature icon of the contact, the feature icon of the contact indicates at least one of a group of the keyword of the social text information of the contact or the key feature of the measurement data of the contact, and the identifier of the contact comprises at least one of a group of a profile picture of the contact or a name of the contact (e.g., Weiner, fig. 1-2, p. 4 et seq., though entire document is relevant);
presenting, by the processor, the image signals representing the icon of the contact on a contact screen of the display of the user equipment device (e.g., Weiner, fig. 1-2, p. 4 et seq., though entire document is relevant).
Wiener and Kuramura as applied above do not expressly teach receiving, by the user equipment device, a user input for activating the feature icon of the contact independently of the identifier of the user, and presenting, on the display of the user equipment device, information related to the feature icon of the contact.
However, De Sena discloses user input for activating an icon to display status details, which teaches or suggests receiving, by a user equipment device, a user input for activating a feature icon independently, and presenting, on a display of the user equipment device, information related to the feature icon (e.g., fig. 3, [0094]).  As combined, this corresponds to activation of the various status icon(s) of the contact(s) of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wiener and Kuramura to implement the claimed subject matter.  The motivation would have been to facilitate viewing status details, which improves usability and detailed information presentation.
As to claim 4, the combination as applied above does not expressly teach obtaining the keyword of the social text information of the contact, determining a first feature corresponding to the keyword, determining a second feature corresponding to measurement data of the contact, and determining the feature icon according to the first feature corresponding to the keyword and the second feature corresponding to the measurement data of the contact.
However, Kuramura teaches or suggests obtaining keyword(s) of social text information of a contact (e.g., [0058], [0077] though entire document is relevant).  This can be used to determine relationship information, and relevant contact-related information is selected based on the determined relationship (e.g., [0005], [0075]).  Wiener as applied above teaches or suggests any type of information can be used for contact-related status information, and the ability to register new status definitions (e.g., p. 8), and each status definition comprising an icon (e.g., p. 7).  The status can be aggregated from various sources (e.g., p. 5), and data can be extracted regarding the status of the user/contacts, which is contact-related information (e.g., p. 6).  This reasoning also applies to the other claims.  Such status can correspond to various measurement data of the contact (p. 10 et seq.), which corresponds to the claimed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wiener, Kuramura, and De Sena to implement the claimed subject matter.  The motivation would have been to improve the providing of contact-related information via any information sources, and to convey the relevant information regarding a status of a contact to a user based on the relationship.  This improves providing relevant information to the user.
As to claim 8, the combination as applied above does not expressly teach obtaining the keyword of the social text information of the contact, determining according to the first feature corresponding to the keyword, a second feature corresponding to measurement data of the contact, and determining the one or more features of the contact according to the first feature corresponding to the keyword and the second feature corresponding to the measurement data of the contact.
However, Kuramura teaches or suggests obtaining keyword(s) of social text information of a contact (e.g., [0058], [0077] though entire document is relevant).  This can be used to determine relationship information, and relevant contact-related information is selected based on the determined relationship (e.g., [0005], [0075]).  Wiener as applied above teaches or suggests any type of information can be used for contact-related status information, and the ability to register new status definitions (e.g., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wiener, Kuramura, and De Sena to implement the claimed subject matter.  The motivation would have been to improve the providing of contact-related information via any information sources, and to convey the relevant information regarding a status of a contact to a user based on the relationship.  This improves providing relevant information to the user.
Claims 14-17 are rejected based on similar reasoning as at least one of the above claims.
As to claim 18, the combination as applied above does not expressly teach determining a frequency of a message posted by the contact exceeding a preset threshold.
However, Kuramura teaches or suggests determining a frequency of a message/keyword posted by the contact (e.g., [0077], [0087]) as well as a frequency exceeding a preset threshold (e.g., [0089]).  Thus, as combined, a frequency of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wiener, Kuramura, and De Sena to implement the claimed subject matter.  The motivation would have been to improve the providing of contact-related information, and to convey the relevant information regarding a status of a contact to a user based on the relationship.  This improves providing relevant information to the user.
As to claim 19, the combination as applied above does not expressly teach determining a frequency of a feature of a measurement of the contact exceeding a preset threshold.
However, Kuramura teaches or suggests determining a frequency of a message/keyword posted by the contact (e.g., [0077], [0087]) as well as a frequency exceeding a preset threshold (e.g., [0089]).  Thus, as combined, a frequency of a feature of a measurement of the contact exceeding a preset threshold would be implemented, as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wiener, Kuramura, and De Sena to implement the claimed subject matter.  The motivation would have been to improve the providing of contact-related information, and to convey the relevant information regarding a status of a contact to a user based on the relationship.  This improves providing relevant information to the user.
As to claim 20, the combination as applied above does not expressly teach determining the one or more features of the contact according to a preset priority based on the key word of the social media information of the contact or the key feature of the measurement data of the contact.
However, Kuramura teaches or suggests determining one or more features of the contact according to a preset priority based on the key word of the social media information of the contact or the key feature of the measurement data of the contact (e.g., fig. 6, 14, [0065-0067]).  As combined, the various contact information of the user can be presented based on priority (e.g., Wiener, p. 11 et seq.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wiener, Kuramura, and De Sena to implement the claimed subject matter.  The motivation would have been to improve the providing of various relevant contact-related information.
As to claim 21, the combination as applied above does not expressly teach wherein the preset priority is determined based on at least one of a frequency of the feature information received from the second user equipment device, a time of the feature information received from the second user equipment device, or a device type of the second user equipment device.
However, Kuramura teaches or suggests a preset priority is determined based on at least one of a frequency of the feature information received from the second user equipment device, a time of the feature information received from the second user equipment device, or a device type of the second user equipment device (e.g., fig. 6, 15).

As to claim 22, the combination as applied above does not expressly teach wherein the preset priority is determined based on a first type of the feature information corresponding to the social media information and a second type of the feature information corresponding to the measurement data.
However, Kuramura teaches or suggests a preset priority is determined based on a first type of feature information corresponding to the social media information and a second type of feature information corresponding to the measurement data (e.g., fig. 6, 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wiener, Kuramura, and De Sena to implement the claimed subject matter.  The motivation would have been to improve the providing of various relevant contact-related information.
As to claim 23, the combination as applied above further teaches or suggests wherein the measurement data of the contact represent at least one of a geographical location, a heart rate, a pulse rate, or a blood pressure (e.g., Weiner, p. 5, et seq., Kuramura, fig. 3-6).	
As to claim 25, the combination as applied above does not expressly teach determining historical information of the contact corresponding to the feature icon of the 
However, Kuramura teaches or suggests user communication history (e.g., [0057], [0085], fig. 6, [0106], though entire document is relevant), and presenting the historical information of the contact on the contact screen of the first user equipment device (e.g., fig. 3-5, 9).  Wiener as applied above teaches or suggests any type of information can be used for contact-related status information, and the ability to register new status definitions (e.g., p. 8), and each status definition comprising an icon (e.g., p. 7).  The status can be aggregated from various sources (e.g., p. 5), and data can be extracted regarding the status of the user/contacts, which is contact-related information (e.g., p. 6).   This, as combined, any relevant available communication history would be available to correspond to a status icon and the claimed subject matter would be implemented.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wiener, Kuramura, and De Sena to implement the claimed subject matter.  The motivation would have been to improve the providing of various relevant contact-related information.
5.  Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wiener, Kuramura, De Sena, and further in view of Kelts (US 2001/0030667), hereinafter “Kelts.”
As to claim 24, the combination as applied above further teaches wherein the feature icon includes a plurality of feature icons corresponding to a plurality of features of the contact (e.g., Weiner, fig. 1-2, p. 5 et seq., though entire document is relevant).

However, Kelts teaches or suggests determining a size for each feature icon according to a time of a corresponding feature (e.g., [0088]).  Kuramura as applied above teaches or suggests user communication history (e.g., [0057], [0085], though entire document is relevant), which suggests a time of a corresponding feature of a contact.  As combined, a size of the icon would be determined according to a time of the feature of the contact, as calmed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wiener, Kuramura, and De Sena to implement the claimed subject matter.  The motivation would have been to improve the providing of various relevant contact-related information in an easy to interpret manner.

Conclusion
6.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles E. Lu whose telephone number is (571) 272-8594.  The examiner can normally be reached on 8:30 - 5:00; M-F.  Any prior art cited on the PTO-892 form that was not relied upon is considered pertinent to applicant's disclosure.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached at (571) 272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHARLES E LU/           Primary Examiner, Art Unit 2161                                                                                                                                                                                             2/13/2021